Arturo Zepeda Arredondo,
                                                                      CUSA KBC, LLC d/b/a
                                                                           Kerrville Bus



                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2014

                                       No. 04-13-00646-CV

                           Robert Ray PEREZ and Rhonda Lee Arevalo,
                                          Appellants

                                                  v.

           Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                      Appellees

                    From the 79th Judicial District Court, Brooks County, Texas
                                 Trial Court No. 10-07-15670-CV
                              Joaquin Villarreal III, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        Appellees have filed an unopposed motion to reset oral argument. We GRANT the
motion and ORDER the above cause to be set for formal submission and oral argument before
this Court on Thursday, September 25, 2014, at 9:00 a.m., before a panel consisting of Chief
Justice Stone, Justice Angelini, and Justice Martinez.

        Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal. If
you do not wish to present argument, you must notify this Court in writing within seven (7) days
of receiving this order.

           It is so ORDERED on August 7, 2014.

                                                       PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court